UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



 MICHAEL J. SINDRAM,                           )
                                               )
                      Plaintiff/Appellant,    )
                                              )
               v.                             )       Civil Case No. 10-1397 (RJL)
                                              )
 SUPERIOR COURT DISTRICT OF                   )
 COLUMm~                                      )
                                              )
                      Defendant/Appellee.     )

                               MEMORANDUM ORDER

       Michael Joseph Sindram ("Sindram"), pro se, has filed numerous appeals in this

Court from Orders entered by the U.S. Bankruptcy Court for the District of Columbia in

proceedings against Jamison Condominium Association, Chase Home Finance, LLC,

Gustavo F. Velasquez, the Superior Court of the District of Columbia, and the U.S.

Marshal Service. On August 6, 2010, this Court issued a Memorandum Order (the

"August 6, 2010 Memorandum Order") dismissing with prejudice Civil Case Nos. 09-

2356, 10-31, 10-134, 10-402, 10-814, 10-1084, and 10-1246. The August 6,2010

Memorandum Order also enjoined Sindram from filing any new matters in the U.S.

District Court for the District of Columbia without seeking leave to file from the Chief

Judge of this Court under certain procedures outlined in the Memorandum Order and

obtaining the Chief Judge's approval.

      On August 19,2010, Sindram filed a notice of appeal from the U.S. Bankruptcy
 Court for the District of Columbia to this Court that was docketed as the above-captioned

 case. On August 23, 2010, Sindram filed a motion seeking recusal of myself and

 immediate reinstatement of all seven civil cases that were dismissed with prejudice in the

 August 6, 2010 Memorandum Order. The motion for recusal asserts that this Court has

 "deliberately appoint[ ed] himself' to Sindram' s cases "to abrogate Debtor/Apellant's

 constitutionally-guaranteed rights." Pl.'s Mot. 1 [#4]. Sindram has failed to marshal even

 a scintilla of factual or legal support for his motion, and it is clear that his accusations are,

yet again, wholly without merit. Furthermore, he failed to seek and obtain leave to file

this matter in violation of the August 6,2010 Memorandum Order. Accordingly, it is this

?2t d~ePtember,          2010, hereby

        ORDERED that Sindram's Motion for Recusal and Immediate Reinstatement of

Bankruptcy Matters [#4] be DENIED; and it is further

        ORDERED that Sindram be enjoined from submitting any additional filings in the

above-captioned matter; and it is further

        ORDERED that the above-captioned case be DISMISSED WITH PREJUDICE;

and it is further

        ORDERED that this matter be referred to the Chief Judge of the District of

Columbia for possible contempt, per this Court's August 6,2010 Memorandum Order.

        SO ORDERED.



                                                     United States